19. European Protection Order (
Mr President, I have asked for the floor to remind you of the importance of today's vote in order to send a clear message to the Council, aimed at the countries that have still not equipped themselves with security in this field. I believe that today, we have an opportunity to defend victims and ensure that they can live without fear and in freedom. It is very important, not only for women, but also for men, children, victims of terrorism, victims of organised crime, victims of trafficking of women and for victims in general.
Mr President, there are two of us who are rapporteurs. I just want to remind the liberal ministers of the European Union that currently, it is also very important that this report is endorsed in order to support the fundamental rights of women. It is in the hands of a liberal minister, but also of other governments that have so far not signed up to it. We will see if they support this initiative now.